United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-382
Issued: October 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 25, 2009 appellant, through his attorney, filed a timely appeal from July 24
and October 19, 2009 merit decisions of the Office of Workers’ Compensation Programs
denying his claim for wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was disabled beginning July 5, 2008 causally related to his
May 14, 2008 employment injury.
FACTUAL HISTORY
On May 28, 2008 appellant, then a 46-year-old mail handler, filed a claim alleging that he
sustained an injury to his back on May 14, 2008 when he was struck from behind by a general
purpose container. The Office accepted the claim for a low back contusion. Appellant received
continuation of pay from May 21 through July 4, 2008. On July 25, 2008 he filed a claim for
compensation beginning July 5, 2008.

By letter dated July 30, 2008, the Office requested that Dr. John E. Carey, an attending
Board-certified anesthesiologist, provide an estimate of appellant’s return to work date and any
continued work restrictions. On August 11, 2008 Dr. Carey advised that he should remain off
work pending the results of a magnetic resonance imaging (MRI) scan study of the cervical
spine.
On October 3, 2008 the Office informed appellant that he should submit medical
evidence supporting that he was disabled beginning July 5, 2008. It also requested medical
records addressing his prior nonemployment-related motor vehicle accident.
In a narrative report dated August 11, 2008, received by the Office on November 7, 2008,
Dr. Carey evaluated appellant for low back pain radiating into the left posterior calf. He noted
that the most recent MRI scan study showed multilevel spondylosis and an L4-5 disc protrusion.
Dr. Carey also diagnosed persistent paresthesias of the upper extremity. In a state workers’
compensation form dated September 25, 2008, he indicated that he was treating appellant for a
work-related condition and referred him to a neurosurgeon for a consultation.
In a work restriction evaluation dated October 29, 2008, Dr. Carey found that appellant
could not perform his usual employment due to limitations from a herniated nucleus pulposus
(HNP) of the cervical spine and an HNP at L4/5. He opined that he was unable to work until
examined by a surgeon.
On February 10, 2009 Dr. Eric W. Scott, a Board-certified neurosurgeon, described
appellant’s injury as occurring when he was struck from behind by a heavy mail cart resulting in
a whiplash injury to his low back and neck. He stated:
“Since that time he has had pain radiating from the back of his neck across the
scapular border and down the left arm. He also has frontal headaches. He notes
diminished grip strength on the left as well as triceps weakness. He has had
numbness and paresthesias in the left hand, particularly the middle finger. He has
had exacerbation of a preexisting lumbar injury as well. Notably [appellant] has
been involved in three motor vehicle accidents, 1995 and 1997, as well as 2005.
He did have an MRI [scan] study of the cervical spine four months ago which
indicates some aggravation of a previous disc bulge and spondylostenosis at the
C4-5 level, which is now progressed.”
Dr. Scott related that the September 17, 2008 MRI scan study showed a C4-5 disc bulge
with a more prominent protrusion upon the spinal cord than in a 2005 MRI scan study. He
diagnosed preexisting cervical spondylosis mildly aggravated by his work injury, chronic low
back pain and left cervical brachial pain of uncertain origin.
By decision dated February 26, 2009, the Office denied appellant’s claim for
compensation beginning July 5, 2008. It found that the medical evidence was insufficient to
show that he was disabled from work due to his accepted employment injury. The Office
further indicated that the factual evidence conflicted as appellant initially stated that he was
struck from behind by a mail cart but later stated that he was hit from behind by a postcon.
On March 6, 2008 appellant, through his attorney, requested a telephone hearing.
2

In a report dated September 25, 2008, received by the Office on April 10, 2009,
Dr. Carey discussed appellant’s complaints of low back pain which radiated into his left lower
extremity into the calf. He found that a September 17, 2008 MRI scan study showed progression
of a central disc protrusion at C4-5. Dr. Carey provided similar findings in an October 6, 2008
report. On January 29, 2009 he found that appellant could not work until an evaluation of his
cervical cord.1
In a March 24, 2009 progress report, Dr. Scott related that an electromyogram revealed
findings consistent with a mild brachial plexus injury. He diagnosed a cervical disc bulge at C45 and C5-6 spondylosis and mild left brachial plexitis following a probable stretch-type injury.
Dr. Scott recommended against surgery.
By letter dated March 25, 2009, Dr. Scott informed the Office that he had evaluated
appellant regarding treatment for a May 14, 2008 employment injury. He related that, while the
initial diagnosis due to the injury was a back contusion, diagnostic studies revealed cervical disc
protrusions and cervicobrachial pain. Dr. Scott related, “These are the conditions for which I
was evaluating and treating him. I request that you review and update the file to include these
diagnoses. This is directly related to the May 14, 2008 injury.”
On April 20, 2009 Dr. Carey diagnosed a displacement of lumbar and cervical
intervertebral discs without the need for surgery. He recommended lumbar epidural injections.
A telephone hearing was held on March 29, 2009.2 At the hearing, appellant explained
that his statements differed because a general purpose container was also called a postcon by
some employees.
By decision dated July 24, 2009, the Office hearing representative affirmed the
February 26, 2009 decision. He found that appellant had explained any factual discrepancies and
thus accepted that he was struck with a loaded mail container on May 14, 2008. The hearing
representative determined, however, that the medical evidence was insufficient to establish that
he was disabled beginning July 5, 2008 due to the work incident or establish that it caused or
contributed to cervical disc disease or a lumbar disc protrusion.
In a report dated July 29, 2009, Dr. Carey provided a detailed history of his treatment of
appellant for motor vehicle accidents in 1995, 1999 and August 2004 and for a work injury on
May 14, 2008. When he began treating appellant in 2005 diagnostic studies showed a C4-5 disc
extrusion and degenerative changes of the cervical spine and some annular bulging in his lumbar
discs. By 2006, following treatment, appellant had minimal symptoms and was managing well.

1

Dr. Carey continued to submit state workers’ compensation forms.

2

In a June 9, 2009 progress report, Dr. Carey noted that appellant experienced improvement following lumbar
epidurals.

3

Dr. Carey related that he evaluated appellant on June 4, 2008 for radicular symptoms into the left
lower extremity and left upper extremity. He stated:
“[We] found him to have significant muscle spasms and limited range of motion
in the lumbar and cervical spine regions with a positive straight leg raise on the
left being his only neurologic abnormality. We gave him a diagnosis of
lumbosacral sprain/strain with left lower extremity L5 radiculitis and neck pain
with sprain/strain injury with left upper extremity radiculitis in the C6-7
distribution…. We took him off work until he was reevaluated again and the MRI
scans were reviewed.”
A repeat MRI scan study of the lumbar spine dated July 31, 2008 showed a new L4-5
“posterior central herniation causing effacement of the thecal sac which was a new injury finding
on the MRI scan which correlated with the left L5 radicular symptoms in the left lower
extremity.” A September 17, 2008 cervical MRI scan study showed a “acute progression of the
C4-5 central disc protrusion without any acute impingement….” Dr. Carey stated, “Overall,
[appellant] has sustained new injuries related to the accident which occurred on May 14, 2008.
He clearly has new MRI [scan] study findings in the lumbar area. At the L4-5 segment, there is
a new disc herniation that correlates with left lumbosacral radicular features which are partially
improved with epidural therapy.” Dr. Carey advised that appellant should minimize his time
operating machinery. He assigned an additional impairment rating for the neck and back due to
his May 14, 2008 work injury.
On September 2, 2009 appellant, through his attorney, requested reconsideration. By
decision dated October 19, 2009, the Office denied modification of the prior decision. It found
that there were inconsistencies in the factual evidence and that Dr. Carey did not explain how the
container bumping into appellant’s back caused a disc herniation.
LEGAL PRECEDENT
The term disability as used in the Federal Employees’ Compensation Act3 means the
incapacity because of an employment injury to earn the wages that the employee was receiving
at the time of injury.4 Whether a particular injury caused an employee disability for employment
is a medical issue which must be resolved by competent medical evidence.5 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in the employment held when injured, the
employee is entitled to compensation for any loss of wage-earning capacity resulting from such
incapacity.6 The Board will not require the Office to pay compensation for disability in the
absence of any medical evidence directly addressing the specific dates of disability for which

3

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

4

Paul E. Thams, 56 ECAB 503 (2005).

5

Id.

6

Id.

4

compensation is claimed. To do so would essentially allow employee’s to self-certify their
disability and entitlement to compensation.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the claimant,10 must be one of reasonable medical certainty11
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.12
Proceedings under the Act are not adversarial in nature and the Office is not a
disinterested arbiter. While the claimant has the burden to establish entitlement to compensation,
the Office shares responsibility in the development of the evidence to see that justice is done.13
ANALYSIS
The Office accepted that appellant sustained a low back contusion when he was struck
from behind on May 14, 2008 by a general purpose container. The Board notes that, while the
Office indicated that he had submitted conflicting statements regarding whether he was struck by
a general purpose container or a postcon, he explained at the hearing that both terms were used to
describe the same container. The Board found that appellant had explained any factual
inconsistencies. He received continuation of pay until July 4, 2008. On July 25, 2008 appellant
filed a claim for compensation beginning July 5, 2008.
On August 11, 2008 Dr. Carey discussed appellant’s complaints of low back pain
radiating into his left lower extremity and paresthesias of the upper extremity. He advised that
appellant should remain off work pending diagnostic testing. In an October 29, 2008 work
restriction evaluation, Dr. Carey found that he was disabled from employment due to an HNP of
the cervical spine and an HNP at L4-5.
On February 10, 2009 Dr. Scott discussed appellant’s history of a whiplash injury to his
lower back and neck after he was struck from behind by a heavy mail cart. He diagnosed a mild
7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

John J. Montoya, 54 ECAB 306 (2003).

9

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, supra note 8.

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

J.B., 60 ECAB ___ (Docket NO. 08-1735, issued January 27, 2009); Jimmy A. Hammons, 51 ECAB
219 (1999).

5

aggravation of preexisting cervical spondylosis due to appellant’s employment injury, chronic
low back pain and left cervical brachial pain of unknown etiology. On March 25, 2009 Dr. Scott
requested that the Office update the claimed conditions to include cervical disc protrusions and
cervicobrachial pain.
In a report dated July 29, 2009, Dr. Carey discussed his treatment of appellant in 2005 for
the effects of motor vehicle accidents in 1995, 1999 and 2004 and noted that he also treated him
for a May 14, 2008 employment injury. He advised that at the end of treatment in 2006 appellant
had few symptoms. Dr. Carey examined him on June 4, 2008 and found muscle spasms, a
positive straight leg raise and limited cervical and lumbar range of motion. He obtained repeat
cervical and lumbar MRI scan studies which he advised showed a new central disc herniaton at
L4-5 effacing the thecal sac and corresponding to appellant’s complaints of left lower
radiculopathy. Dr. Carey also found an acute progression of a preexisting disc herniation at
C4-5 without acute impingement. He concluded that appellant had sustained new injuries due to
his May 14, 2008 employment injury based on the results of MRI scan studies and the physical
findings on examination.
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence to see that justice is done.14 The Board
has reviewed Dr. Carey’s reports and notes that he provided a clear opinion that appellant had a
new lumbar disc hernation and an aggravation of a preexisting cervical disc hernaiton due to his
May 14, 2008 work injury. He based his diagnosis on the objective findings on the new cervical
and lumbar MRI scan studies, obtained shortly after appellant’s work injury and the
corresponding findings on examination and subjective complaints. Dr. Carey had treated
appellant since 2005 and was aware of his history of prior nonemployment-related motor vehicle
accidents. His opinion is supportive, unequivocal, bolstered by objective findings and based on a
firm diagnosis and an accurate history.
Dr. Carey’s findings regarding appellant’s cervical condition is also supported by
Dr. Scott, who determined that the work injury mildly aggravated preexisting spondylosis.
Dr. Carey’s opinion lacks only an explanation of why appellant being struck on the back by a
general purpose container resulted in a herniated lumbar disc and an aggravation of a preexisting
cervical disc herniation. Consequently, while the medical evidence is insufficiently rationalized
to meet his burden of proof to establish that he sustained these conditions and resulting disability
due to his May 14, 2008 work injury, it raises an undisputed inference of causal relationship
sufficient to require further development by the Office.15 Accordingly, the Board will remand
the case to the Office. On remand, the Office should further develop the medical record to
determine whether appellant sustained a herniated lumbar disc and an aggravation of a
preexisting cervical disc herniation due to his May 14, 2008 employment injury and, if so, any
resulting periods of disability. Following this and such further development as the Office deems
necessary, it shall issue a de novo decision.

14

A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

15

Id.

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 19 and July 24, 2009 are set aside and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: October 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

